DETAILED ACTION
	The reply filed 23 March 2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s).  See 37 CFR 1.111.

Election/Restrictions
Claims 1-6 and 10 and 11-15 and 20, as amended, are drawn to an invention that is independent or distinct from the invention originally examined for the following reasons:
The originally prosecuted invention included a system and method which incorporated at least one surgical tool comprising (i.e., including) an endoscope, for which a processor or equivalent was configured to process information about the tool to change the articulation of the same tool.  This is patentably distinct from the invention to which the claims are presently drawn which requires an endoscope provided in conjunction with two surgical tools, for which a processor or equivalent is configured to process information about the two surgical tools, which are distinct from the endoscope, to alter movement of the endoscope.  Processing information about a tool and exploiting that information to alter movement of the same tool is patentably distinct from altering movement of a tool based on processed information associated with other tools apart from it, and each represents a mutually exclusive concept with respect to whether the system is closed loop (i.e., the invention originally examined) or open loop (i.e., the invention to which the claims are presently drawn).  This shift in the core inventive concept creates substantial search and examination burden, as noted below.
Each of these embodiments are separately disclosed and have different modes of operation, as noted above.  Additionally, there is nothing of record to suggest that the distinct sources of data exploited to determine appropriate changes to the articulation of the tool or its own movement or position.  The invention to which the claims are currently drawn is disclosed in [0459]-[0460] and [0531], where the endoscope is moved based on analysis of movements or positions associated with tools apart from itself.

	
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.

With respect to item (a), the status of the art indicates that analyzing a surgical instrument’s position or movement to control or redirect its movement represents a field apart from analyzing positions or movement of tool(s) or element(s) to control or redirect movement of a different element.  The former represents a self-referential feedback system (generally 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6, 10-15 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  See also MPEP § 819 which sets forth than a shift in invention is not permitted even after RCE.

Conclusion
Since the above-referenced reply appears to be bona fide, applicant is given TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793